DETAILED ACTION

Notice of AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) was submitted on 09/10/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification

The disclosure is objected to because of the following informalities:

In paragraphs 0021-0024, the acronym "KB" is used without being defined. Appropriate correction is required.
In paragraph 0021, line 6, "metadate" should read "metadata". Appropriate correction is required.
In paragraph 0021, line 10, "metadate" should read "metadata". Appropriate correction is required.
In paragraph 0024, line 2, "metadate" should read "metadata". Appropriate correction is required.


The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code (see paragraph [0019]); references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


The use of the term  FireWire®, InfiniBand®, Redfish®, Dell™, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.

Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections

Claims 4, 8, 9, 13, 17, and 18 are objected to because of the following informalities:  



Regarding Claim 4, in line 2, use of term “metadate” is inconsistent terminology. Examiner suggests that it should be term “metadata”. Appropriate correction is required.

Regarding Claim 4, in line 6, use of term “GUID” is inconsistent terminology. Acronym needs to be spelled out for the first time they are introduced into the claim group. Examiner suggests that it should be term “Globally Unique Identifier (GUID)”. Appropriate correction is required.

Regarding Claim 8, in line 1, use of term “metadate” is inconsistent terminology. Examiner suggests that it should be term “metadata”. Appropriate correction is required.

Regarding Claim 9, use of term “second codes” and “respective first and second languages” is inconsistent terminology. Examiner suggests that it should be term “the second codes” and “the respective first and second languages” respectively. Appropriate correction is required.

Regarding Claim 13, in line 2, use of term “metadate” is inconsistent terminology. Examiner suggests that it should be term “metadata”. Appropriate correction is required.




Regarding Claim 13, in line 6, use of term “GUID” is inconsistent terminology. The acronym needs to be spelled out for the first time it is introduced into the claim group. Examiner suggests that it should be term “Globally Unique Identifier (GUID)”. Appropriate correction is required.

Regarding Claim 17, in line 1, use of term “metadate” is inconsistent terminology. Examiner suggests that it should be term “metadata”. Appropriate correction is required.

Regarding Claim 18, use of term “second codes” and “respective first and second languages” is inconsistent terminology. Examiner suggests that it should be term “the second codes” and “the respective first and second languages” respectively. Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claims 5-9 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 5, recites the limitation “the second metadata” in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the office has interpreted the term “the second metadata” to be “a second metadata”.

Regarding Claim 14, recites the limitation “the second metadata” in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the office has interpreted the term “the second metadata” to be “a second metadata”.

Regarding claims 6-9 and 15-18, these claims inherit the indefinite language from claims 5 and 14, respectively, without correcting it; thus, they are indefinite due to their dependencies.



Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Waldbaum et al. (US 20120159430 A1), hereinafter referenced as Waldbaum, and in view of Anglin et al. (US 20180052832 A1), hereinafter referenced as Anglin, and further in view of Kunieda et al. (US 20190325627 A1), hereinafter referenced as Kunieda.

Regarding Claims 1, 10, and 19, Waldbaum teaches an information handling system (Fig.4A #400; Fig.4B #400) and a method for managing images in a knowledge base on an information handling system (Fig.8 #800), comprising: a memory (Fig.2 #210); and a processor (Fig.2 #208) in communication with the memory and configured to: (Para. [0007] Waldbaum discloses, in one non-limiting embodiment, a computer implemented system is provided. The system includes an authoring component (AC) that is configured to generate a file of metadata that indicates contents for a new webpage, and that specifies a template for the new webpage. The system also includes a transformer component (TC) configured to receive the file of metadata and merge the template with the file of metadata.) and (Para. [0009] Waldbaum discloses, in some alternative embodiments, the AC and TC have additional capability. The AC is further configured to identify localizable elements of a webpage. In one embodiment, identifying the localizable elements includes distinguishing the localizable elements from the non-localizable elements. After identifying these localizable elements, the authoring component outputs information indicating the localizable elements to the transformer component, and the transformer component is further configured to merge the information about the webpage with the information output from the authoring component e.g., the information indicating the localizable elements.).

Waldbaum further teaches instantiate a knowledge base including knowledge base information arranged into: a parent text locale (PTL) that includes a parent text file that presents a first portion of the knowledge base information in a first language; and a parent image locale (PIL) that includes a parent image file that presents a second portion of the knowledge base information in the first language (Para. [0032] Waldbaum discloses, as used herein, localizing to a language means providing text in a particular language. For example, localizing to French means providing text in French. Localizing to Spanish means providing text in Spanish.) and (Para. [0047] Waldbaum discloses, in some alternative embodiments, the AC 200 also includes a localization component 212. The localization component 212 is employed in embodiments of the AC 200 in which automatic identification of localizable elements of a webpage is desired. Localizable elements are those that can be modified to reflect locale-specific information. For example, elements that can be modified to be shown in a certain language are localizable. By way of example, text strings are localizable and the text portion of images are localizable. The identification is desired so that only the localizable elements are modified.) and (Para. [0051] Waldbaum discloses, … elements that are exposed to a viewer of the web application, including, text strings or image source or images, are inferred as localizable. Any elements that might be language-specific are inferred as localizable. Examples of language include, but are not limited to, English, German and Japanese.); 

Waldbaum further teaches translate the knowledge base information into a second language, wherein in translating the knowledge base information, the processor is further configured to: (Para. [0054] Waldbaum discloses, ... the AC 200 outputs the customizable UI to the webpage author for localization of the content into another language from the language in which the UI was first developed.), (Para. [0072] Waldbaum discloses, …the webpage author 402 is any entity, human or machine, able to provide inputs to the AC 200) and (Para. [0082] Waldbaum discloses, the TC 410 generates a localized file 422 e.g., a file having localizable elements that are translated into a second language.).

Waldbaum does not explicitly teach determine that the knowledge base information has previously been translated into the second language based upon the knowledge base information being further arranged into: a child text locale (CTL) that includes a child text file that presents the first portion of the knowledge base information in the second language; and a child image locale (CIL) that includes a child image file that presents the second portion of the knowledge base information in the second language; translate the parent text file to a revised child text file; replace the child text file with the revised child text file in the CTL; and replace the child image with the parent image in the CIL when a first date when the parent image was modified is later than a second date when the child image was modified. 

However, Anglin explicitly teaches determine that the knowledge base information has previously been translated into the second language based upon the knowledge base information being further arranged into: a child text locale (CTL) that includes a child text file that presents the first portion of the knowledge base information in the second language; and a child image locale (CIL) that includes a child image file that presents the second portion of the knowledge base information in the second language (Para. [0121] Anglin discloses, optionally, generating the estimated translation may include: determining whether an image corresponding to the image data included in the translation request exists in an image data and/or metadata repository based at least in part on the image metadata; in response to determining the corresponding image exists in the image data and/or metadata repository, determining a corresponding image identifier; identifying a previously translated message associated with the corresponding image based on the corresponding image identifier; and generating the estimated translation information based on the previously translated message.); translate the parent text file to a revised child text file (Para. [0129] Anglin discloses, turning now to the translation repository 366, in various embodiments establishing and/or updating the translation repository may include: receiving one or more images; extracting textual information depicted in each of the one or more images; translating the textual information extracted from each respective one of the one or more images according to one or more of a plurality of translation models); replace the child text file with the revised child text file in the CTL (Para. [0125-0126] Anglin discloses, the method 500 may also or alternatively include establishing and/or updating an image data and/or metadata repository; an extracted text repository; a translation repository; or any combination thereof … in one approach, establishing and/or updating the image data and/or metadata repository may be based at least in part on identifying superior or substitute image data inputs, and may include: receiving one or more images; receiving and/or generating metadata descriptive of each of the one or more of images.  Also see [0129]-[0130]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Anglin, and apply it to the teachings of Waldbaum, with a motivation to provide accurate translation results of textual information and image data to allow extraction techniques to accurately recognize the characters of the text and image.



However, Kunieda explicitly teaches replace the child image with the parent image in the CIL when a first date when the parent image was modified is later than a second date when the child image was modified (Para. [0102] Kunieda discloses, in the image group, for example, attention is focused first on an image (image of interest) whose date of image capturing is the oldest (or the newest) and the time difference from the second oldest (or newest) image is referred to. This is performed while sequentially replacing the image of interest with an image whose date of image capturing is next newer (or older) and to which one of the following conditions the time difference corresponds is determined.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Waldbaum in view of Anglin, and apply it to the teachings of Kunieda, with a motivation to have a most up-to-date or current version of an image from the knowledge base.


	Regarding Claims 2, 11, and 20, Waldbaum teaches the information handling
system and method of claims 1, 10, and 19, respectively, wherein in translating the knowledge base information, the processor is further configured to (Para. [0054] Waldbaum discloses, ... the AC 200 outputs the customizable UI to the webpage author for localization of the content into another language from the language in which the UI was first developed.).

Waldbaum does not explicitly teach retain the child image in the CIL when the first date is earlier than the second date.

However, Kunieda explicitly teaches retain the child image in the CIL when the first date is earlier than the second date (Para. [0097] Kunieda discloses, the image analysis unit 207 stores the image analysis information of each piece of image data acquired at each step from S408 to S410 in the HDD 104 by distinguishing each ID for identifying an image from another.  Also see Para. [0102] of Kinieda, which implicitly teaches that the newest image is retained).


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Waldbaum in view of Anglin, and apply it to the teachings of Kunieda, with a motivation to have a most up-to-date or current version of an image from the knowledge base.


Regarding Claims 3 and 12, Waldbaum teaches the information handling system and method of claims 1 and 10, respectively, wherein in translating the knowledge base information, the processor is further configured to (Para. [0054] Waldbaum discloses, ... the AC 200 outputs the customizable UI to the webpage author for localization of the content into another language from the language in which the UI was first developed.).


Waldbaum does not explicitly teach determine that the knowledge base information has not been previously translated into the second language based upon the knowledge base information not being further arranged into the CIL; create the CIL in the knowledge base in response to determining that the knowledge base information has not been previously translated into the second language; and store the parent image in the CIL.


However, Anglin explicitly teaches determine that the knowledge base information has not been previously translated into the second language based upon the knowledge base information not being further arranged into the CIL; create the CIL in the knowledge base in response to determining that the knowledge base information has not been previously translated into the second language (Para. [0059] Anglin discloses, the user input are preferably utilized by the machine translation platform to adjust one or more parameters associated with processing future translation requests, for instance by modifying a translation result 366n stored in a translation repository 366, by modifying or influencing a ranking of one or more image 
data and/or metadata records 346n stored in image data and/or metadata repository 346) and (Para. [0121] Anglin discloses, … determining whether an image corresponding to the image data included in the translation request exists in an image data and/or metadata repository).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Anglin, and apply it to the teachings of Waldbaum, with a motivation to provide accurate translation results of textual information and image data to allow extraction techniques to accurately recognize the characters of the text and image.


However, Kunieda explicitly teaches store the parent image in the CIL (Para. [0042] Kunieda discloses, the HDD (hard disk) 104 is a storage medium for storing a database or the like holding image files and processing results of an image analysis. In the present embodiment, an application program for album creation, to be described later, is stored in the HDD 104.) 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Waldbaum in view of Anglin, and apply it to the teachings of Kunieda, with a motivation to have a most up-to-date or current version of an image from the knowledge base.


Regarding Claims 4 and 13, Waldbaum teaches the information handling system and method of claims 1 and 10, respectively, (Para. [0009] Waldbaum discloses, in some alternative embodiments, the AC and TC have additional capability. The AC is further configured to identify localizable elements of a webpage. In one embodiment, identifying the localizable elements includes distinguishing the localizable elements from the non-localizable elements. After identifying these localizable elements, the authoring component outputs information indicating the localizable elements to the transformer component, and the transformer component is further configured to merge the information about the webpage with the information output from the authoring component e.g., the information indicating the localizable elements.).

Waldbaum does not explicitly teach wherein the parent image includes first metadate that includes a first Globally Unique Identifier associated with the parent image; and in determining that the knowledge base information has previously been translated into the second language, the processor is further configured to determine that the first metadata includes a second GUID associated with the child image.


However, Anglin explicitly teaches wherein the parent image includes first metadate that includes a first Globally Unique Identifier associated with the parent image; and in determining that the knowledge base information has previously been translated into the second language, the processor is further configured to determine that the first metadata includes a second GUID associated with the child image (Para. [0121] Anglin discloses, optionally, generating the estimated translation may include: determining whether an image corresponding to the image data included in the translation request exists in an image data and/or metadata repository based at least in part on the image metadata; in response to determining the corresponding image exists in the image data and/or metadata repository, determining a corresponding image identifier; identifying a previously translated message associated with the corresponding image based on the corresponding image identifier; and generating the estimated translation information based on the previously translated message.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Anglin, and apply it to the teachings of Waldbaum, with a motivation to provide accurate translation results of textual information and image data to allow extraction techniques to accurately recognize the characters of the text and image.


Regarding Claims 5 and 14, Waldbaum teaches the information handling system and method of claims 4 and 13, respectively, (Para. [0009] Waldbaum discloses, in some alternative embodiments, the AC and TC have additional capability. The AC is further configured to identify localizable elements of a webpage. In one embodiment, identifying the localizable elements includes distinguishing the localizable elements from the non-localizable elements. After identifying these localizable elements, the authoring component outputs information indicating the localizable elements to the transformer component, and the transformer component is further configured to merge the information about the webpage with the information output from the authoring component e.g., the information indicating the localizable elements.). 

Waldbaum does not explicitly teach wherein the first metadata further includes the first date; the second metadata includes the second date; and in determining whether the first date is later than the second date, the processor is further configured to: read the first metadata from the parent image; read the second metadata from the child image; and compare the first date from the first metadata with the second date from the second metadata.


However, Kunieda explicitly teaches wherein the first metadata further includes the first date; the second metadata includes the second date (Para. [0101] Kunieda discloses, at S412, the image classification unit 208 performs scene division. The scene division refers to dividing the acquired image group into a plurality of sub image groups in accordance with a scene. Specifically, based on the date of image capturing information already acquired at S408, the image group is divided into a plurality of sub image groups based on the time difference between images.); and in determining whether the first date is later than the second date, the processor is further configured to: read the first metadata from the parent image; read the second metadata from the child image (Para. [0102] Kunieda discloses, in the image group, for example, attention is focused first on an image (image of interest) whose date of image capturing is the oldest (or the newest) and the time difference from the second oldest (or newest) image is referred to. This is performed while sequentially replacing the image of interest with an image whose date of image capturing is next newer (or older) and to which one of the following conditions the time difference corresponds is determined.); and compare the first date from the first metadata with the second date from the second metadata (Para. [0188] Kunieda discloses, at S1404, the template selection unit (main image position) 1304 compares the template selected at S1402 with the selected images sorted at S1403. Then, the template selection unit 1304 selects one or more templates on which the main image corresponds to the position of the main slot and the aspect ratio of the main image and that of the main slot are similar to each other. In a case of the three images 1005, 1006, and 1007, the image 1005 whose date of image capturing is the newest is the main image, and therefore, the templates of (1-1) to (1-4) in FIG. 10 are selected.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Waldbaum in view of Anglin, and apply it to the teachings of Kunieda, with a motivation to have a most up-to-date or current version of an image from the knowledge base.


Claims 6, 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Waldbaum in view of Anglin, and further in view of Kunieda as stated above, and further in view of Aguera y Arcas et al. (US 20080278481 A1), hereinafter referenced as Aguera y Arcas.

Regarding Claims 6 and 15, Waldbaum teaches the information handling system and method of claims 5 and 14, respectively, (Para. [0009] Waldbaum discloses, in some alternative embodiments, the AC and TC have additional capability. The AC is further configured to identify localizable elements of a webpage. In one embodiment, identifying the localizable elements includes distinguishing the localizable elements from the non-localizable elements. After identifying these localizable elements, the authoring component outputs information indicating the localizable elements to the transformer component, and the transformer component is further configured to merge the information about the webpage with the information output from the authoring component e.g., the information indicating the localizable elements.). 

Waldbaum in view of Anglin, and further in view of Kunieda does not explicitly teach wherein the first metadata further includes a first parent field that is stored with a null value, and a first child field that is stored with the second GUID.

However, Aguera y Arcas explicitly teaches wherein the first metadata further includes a first parent field that is stored with a null value, and a first child field that is stored with the second GUID (Para. [0070] Aguera y Arcas discloses, at operation 706, the received images are tagged with an identifier (tag id). The tag id is an identifier that serves as link between one or more images and description information related to a product/service within the image …The tag id can be any word, phrase, product/service number or id, or any other descriptive mechanism for distinguishing images.). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Waldbaum in view of Anglin, and further in view of Kunieda, and apply it to the teachings of Aguera y Arcas, with a motivation to have better accessibility and availability of the stored data in case when invoked by the information handling system.

Regarding Claims 7 and 16, Waldbaum teaches the information handling system and method of claim 6 and 15, respectively, (Para. [0009] Waldbaum discloses, in some alternative embodiments, the AC and TC have additional capability. The AC is further configured to identify localizable elements of a webpage. In one embodiment, identifying the localizable elements includes distinguishing the localizable elements from the non-localizable elements. After identifying these localizable elements, the authoring component outputs information indicating the localizable elements to the transformer component, and the transformer component is further configured to merge the information about the webpage with the information output from the authoring component e.g., the information indicating the localizable elements.).


Waldbaum in view of Anglin, and further in view of Kunieda does not explicitly teach wherein the second metadata further includes a second parent field that is stored with the first GUID, and a second child field that is stored with the null value.


However, Aguera y Arcas explicitly teaches wherein the second metadata further includes a second parent field that is stored with the first GUID, and a second child field that is stored with the null value (Para. [0070] Aguera y Arcas discloses, at operation 706, the received images are tagged with an identifier (tag id). The tag id is an identifier that serves as link between one or more images and description information related to a product/service within the image …The tag id can be any word, phrase, product/service number or id, or any other descriptive mechanism for distinguishing images.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Waldbaum in view of Anglin, and further in view of Kunieda, and apply it to the teachings of Aguera y Arcas, with a motivation to have better accessibility and availability of the stored data in case when invoked by the information handling system.

Claims 8, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Waldbaum in view of Anglin, and further in view of Kunieda as stated above, and further in view of Brunswig et al. (US 20140172409 A1), hereinafter referenced as Brunswig.

Regarding Claims 8 and 17, Waldbaum teaches the information handling system and method of claims 5 and 14, respectively, (Para. [0009] Waldbaum discloses, in some alternative embodiments, the AC and TC have additional capability. The AC is further configured to identify localizable elements of a webpage. In one embodiment, identifying the localizable elements includes distinguishing the localizable elements from the non-localizable elements. After identifying these localizable elements, the authoring component outputs information indicating the localizable elements to the transformer component, and the transformer component is further configured to merge the information about the webpage with the information output from the authoring component e.g., the information indicating the localizable elements.).

Waldbaum in view of Anglin, and further in view of Kunieda does not explicitly teach wherein the first metadate further includes a first code associated with the first language, and the second metadata further includes a second code associated with the second language.


However, Brunswig explicitly teaches wherein the first metadate further includes a first code associated with the first language, and the second metadata further includes a second code associated with the second language (Para. [0056] Brunswig discloses, the first textual expression is expressed in a first language (e.g., English). For example, as shown in FIG. 3, the textual expression can be "Sales Order" and can be expressed in English language, which is indicated by the language code "EN". Alternatively, the expression can be in any other language (e.g., Germany, French, Spanish, etc., as shown in FIG. 3).) and (Para. [0058] Brunswig discloses, at 606, a language code representative of a second language can be determined. For example, as shown in FIG. 3, the language codes can be "EN", "DE", "FR", "ES", etc.). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Waldbaum in view of Anglin, and further in view of Kunieda, and apply it to the teachings of Brunswig, with a motivation to have better accessibility and availability of the stored data in case when invoked by the information handling system.

Regarding Claims 9 and 18, Waldbaum teaches the information handling system and method of claims 8 and 17, respectively, (Para. [0009] Waldbaum discloses, in some alternative embodiments, the AC and TC have additional capability. The AC is further configured to identify localizable elements of a webpage. In one embodiment, identifying the localizable elements includes distinguishing the localizable elements from the non-localizable elements. After identifying these localizable elements, the authoring component outputs information indicating the localizable elements to the transformer component, and the transformer component is further configured to merge the information about the webpage with the information output from the authoring component e.g., the information indicating the localizable elements.).


Waldbaum in view of Anglin, and further in view of Kunieda does not explicitly teach wherein the first and second codes encode respective first and second languages in accordance with an ISO 639 language code.  


However, Brunswig explicitly teaches wherein the first and second codes encode respective first and second languages in accordance with an ISO 639 language code (Para. [0030] Brunswig discloses, referring to FIG. 3, the table 300 includes various fields including a field for a key that has been determined (in this case, an MD5 hash value) for a textual expression "Sales Order", a LANG field that contains a standard language code (in accordance with the ISO 639 standard as developed by the International Organization for Standardization), and a text field that contains a string corresponding to the textual expression "Sales Order" as written in different languages in accordance with corresponding language codes.).   

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Waldbaum in view of Anglin, and further in view of Kunieda, and apply it to the teachings of Brunswig, with a motivation to have better accessibility and availability of the stored data in case when invoked by the information handling system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAISHAV SHAH whose telephone number is (571)272-3224. The examiner can normally be reached Monday - Friday 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shaishav K. Shah/
Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657